Order entered August 2, 2021




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-21-00530-CV

          IN THE INTEREST OF I.F., E.F., AND F.F., CHILDREN

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-21932

                                      ORDER

      Before the Court is the July 29, 2021 request of Yolanda Atkins, Official

Court Reporter for the 255th Judicial District Court, for a thirty-day extension of

time to file the reporter’s record.   The reporter’s record is currently due on

September 30, 2021. See TEX. R. APP. P. 35.1(a). Accordingly, we DENY the

request as premature.


                                            /s/    BONNIE LEE GOLDSTEIN
                                                   JUSTICE